Citation Nr: 0017311	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to June 
1982, and from July 1991 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in rating 
decisions rendered in August 1996 and November 1996, denied 
the veteran's claims for service connection for cervical 
spine and right shoulder disorders, respectively.


REMAND

The veteran, as indicated above, is seeking service 
connection for cervical spine and right shoulder disorders.  
She has specifically alleged that these disabilities are 
related to her military service during the Persian Gulf War, 
and that she sought clinical treatment for these problems at 
that time.

A review of her claims folder reveals that medical records, 
to include the reports of entrance and separation medical 
examinations, that would have been compiled during her 
Persian Gulf War service have not been associated therewith.  
Due process concerns require that such be records be obtained 
by VA and considered in conjunction with her claim.  The 
Board must also point out that any failure by VA 

to obtain available service medical records means that 
finality does not attach to any decision on that issue; see 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the NPRC 
furnish legible copies of all service 
medical records that pertain to the 
veteran and which were compiled during 
her service from July 1991 to August 
1992.

2.  Following association of any and all 
such records with the veteran's claims 
folder, the RO should again review her 
claims, with regard to any additional 
evidence that has been received, and 
determine whether service connection for 
cervical spine and right shoulder 
disorders can now be granted.  If the 
decision remains in whole or in part 
adverse to the veteran, she and her 
representative should be provided with a 
Supplemental Statement of the Case, and 
with a reasonable period of time within 
which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 

Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process concerns.  No 
inference as to the ultimate disposition of these claims 
should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




